Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8, as well as claims 14-15 and 22-23 are objected to because of the following informalities:  Claims 7 and 8 refer to a second post. While it is assumed that these posts are towing posts as a first towing post is claimed in independent claim 1, correcting claim 7 and 8 to recite a second towing post would clarify these limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deacon (US Pub No.: 2015/0342726).
Regarding claim 1, Deacon (US Pub No.: 2015/0342726) would disclose an IOL compression device (an IOL injector is disclosed in the abstract, compression of an IOL supports shown in figure 6 and [0046]), comprising: a housing having a proximal end and a distal end ( the proximal end being the rightmost end in figure 1 and the leftmost end being the distal end), and a track disposed on a first side of the housing (being the guide section 116 in [0047]); a tapered IOL compression channel disposed within the housing and having a longitudinal axis extending from the proximal end to the distal end (being the channel that holds the IOL shown in figure 3 and 6, with figure 6 showing a compression of the IOL with a tapered configuration); a slidable button movably coupled within the track, the button axially slidable between a proximal position and a first distal position (figures 2 and 7 show a slider part 104 that slide proximally and distally as shown by the placement of 104 in figures 2 and 7), the track having a longitudinal axis substantially aligned with and adjacent to the tapered IOL compression channel (the track with the slider are axially aligned with the IOL compression channel as per figures 2 and 7), the slidable button having: a pad accessible to a user and adapted to receive an axial force (the pad being the grips 126 in [0050]); and an IOL base towing post (figure 2 part 132 with a protrusion 134) having a first end coupled to the button (as per [0050]) and a second end adapted to contact a distal inner edge of an IOL base (disclosed in [0050]) when the IOL base is in the compression channel; wherein in response to an axial movement of the button toward the distal end of the housing: the IOL base towing post (figure 2 part 132) is adapted to axially pull the IOL base through the tapered IOL compression channel toward the distal end of the housing (distal movement of part 104 would lead to the IOL traveling through the tapered channel in figure 7); and in response to contacting an interior surface of the tapered IOL compression channel, the IOL base is adapted to adopt a compressed configuration (shown in figure 7).
Regarding claim 2, Deacon teaches the IOL compression device of claim 1, wherein: the IOL towing post further comprises a hinge (implied in [0050] as a pivotal mounting for 132 is disclosed, implying a pivot point is disclosed); the IOL compression channel further comprises a hard stop disposed within the tapered IOL compression channel at the distal end of the housing and contactable by the IOL base towing post when the button is in the first distal position (in [0050], part 132 will move to a distal end of the device, wherein part 132 would contact the surface of the tapered surface of 111 to cause a movement of part 132. Said surface of 111 in [0050] would act as the hard stop); the track further comprises a second distal position distal to the first distal position; and the button is further axially slidable to the second distal position (the slider is taken to slide from a proximal position toward a distal portion, such that multiple distal positions that are distal with respect to the initial proximal position are taken to exist); wherein in response to an axial movement of the slidable button to the second distal position, the IOL base towing post is adapted to fold at the hinge in response to contacting the hard stop (disclosed in [0050] where a pivoting of 132 in response to a contacting the tapered surface is disclosed) and the IOL base towing post is thereby configured to exit the tapered IOL compression channel after the IOL base adopts the compressed configuration (in [0050], after a pivoting of 132 to fold an IOL is disclosed, that part 132 would eventually leave the tapered surface after a folding and eventual implantation of the IOL occurs).
Regarding claim 3, Deacon would teach the IOL compression device of claim 1, wherein: the track further comprises a second distal position distal to the first distal position (as the slider 104 does slide distally from the position in figure 2 to the position in figure 7); the button is further axially slidable to the second distal position (the slider is slidable to a plurality of distal position); and a portion of the track between the first distal position and the second distal position comprises a ramp having a slope that inclines away from the IOL compression channel (in figure 2, the slider guide section 116, also disclosed in [0047], is depicted to have a slope by the end of it, wherein the slope would extend away from the IOL compression channel in the horizontal plane); wherein in response to an axial movement of the slidable button along the ramp to the second distal position, the IOL base towing post is adapted to exit the tapered IOL compression channel after the IOL base adopts the compressed configuration (as the ramp portion of 116 is the distalmost portion of the slider, and the slider would push the IOL distally and fold the IOL as per [0059], pushing the slider distally toward the ramped portion of 116 would promote a folding of the IOL).
Regarding claim 5, Deacon would teach the IOL compression device of claim 1, wherein: the inner edge of the IOL base further comprises a groove disposed within the circumference of the inner edge and the second end of the IOL base towing post has a size and shape adapted to insert into the groove in the distal inner edge of the IOL (as per [0050] and shown in figure 3, the IOL base towing post has a protrusion 134 that would insert within a grove of the IOL formed by the haptic, shown in figure 3).
Regarding claim 6, Deacon would teach the IOL compression device of claim 1, wherein: the distal inner edge of the IOL base further comprises a notch and the second end of the IOL base towing post has a size and shape adapted to insert into the notch (as per [0050] and shown in figure 3, the IOL base towing post has a protrusion 134 that would insert within an opening of the IOL formed by the haptic, shown in figure 3. This opening would be considered a notch).
Regarding claim 9, Deacon would teach the IOL compression device of claim 1, wherein the IOL compression device is adapted to be fixedly disposed within or removably disposed within an IOL injector (the IOL compression device is disclosed within an IOL injector as the device of figures 2-7 is used to inject an IOL into a patient body.  The compression means is taken to be fixedly disposed within the injector).
Regarding claim 10, Deacon would teach the IOL compression device of claim 9, wherein the IOL injector (disclosed in the abstract) comprises: an injector body (shown in figure 1) having: a main body having a proximal end and a distal end (being the main body 102 in figure 1, with the distal end being the leftmost end and the proximal end being the rightmost end); a nozzle (being in [0047] with parts 109, 111, and 113, that all can be argued as being part of a nozzle) having a proximal end and a distal end, the proximal end of the nozzle coupled to the distal end of the main body (the proximal end being at part 112 with the distal end being at part 109 such that the distal end of 102 would interface with part 113); the nozzle having an IOL storage location configured to house an uncompressed IOL (part 114 in figure 2 and [0047]), and an IOL dwell location distal to the IOL storage location (part 111, which is more distal with respect to part 114 within the nozzle defined above could be considered a dwell as there would be an open space for the IOL to reside in before implantation occurs); a bore having a longitudinal axis extending from the proximal end of the main body to the distal end of the nozzle (figure 1 part 154, disclosed as being a housing in [0053]); and a plunger movably coupled within the injector body and aligned within the bore (plunger 106 with the driver 110 in [0053]), the plunger having a plunger tip adapted to contact an IOL (in [0051], the plunger driver 110 interfaces with a proximal rod portion 142 that interfaces with an IOL via part 146 on the rod.  As such, the rod portion with part 146 would constitute a plunger tip as it is driven by the plunger).
Regarding claim 11, Deacon would teach the IOL compression device of claim 10, wherein the IOL compression device is disposed within the nozzle (compression of the IOL occurs within the nozzle in figure 6, with a specific compression device 139 as well as previously cited parts 132 and 134 residing in the nozzle portion of the device).
Regarding claim 12, Deacon would teach the IOL compression device of claim 10, wherein the IOL compression device is configured such that: the IOL base is in an IOL storage location when the button is at the proximal position (the IOL would initially be in the IOL storage location cited above when the button is in the most proximal position as the IOL would be in part 114 in figure 2 before part 104 would move the IOL distally); and the IOL base is in the dwell location when the button is at the first distal position (distal movement of part 104 would move the IOL distally toward part 111).
Regarding claim 13, Deacon would teach the IOL compression device of claim 10, wherein: the tapered IOL compression channel is coupled to and aligned with the bore; and the plunger is axially movable through the tapered IOL compression channel (best shown in figure 7, where the plunger, here labeled as part 106, extends through part 109 to expel the IOL 10. Here, part 106 would need to be aligned with the bore and compression channel of the device to allow for the plunger to move through the device of figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deacon (US Pub No.: 2015/0342726) in view of Kanner (US Pub No.: 2017/0172727).
Regarding claim 4, Deacon would teach the IOL compression device of claim 1, wherein: the housing further comprises a recess sized to receive the IOL base towing post (being the opening of the device that part 134 resides in, in figure 3), the recess located at the first distal position (when the slider is in its initial position in figure 2, the towing post 132 would be in a recess, shown in figure 2).
However, Deacon does not teach an interface between a button and a spring member as required by claim 4. Instead Kanner (US Pub No.: 2017/0172727) would teach that the button further comprises a spring (as per [0038] and [0041] with a return spring for a button disclosed in [0045]) adapted to move the IOL towing post into the recess (the spring is attached to the button of Kanner in [0045]. Here, it is argued that, as the slidable button of Deacon would move the IOL post, incorporating the spring in the device of Deacon would allow the spring to move the IOL via the towing post of Deacon), the spring having a first end coupled to the button and a second end coupled to the IOL towing post (the spring of Kanner could be implemented such that it would interface with the button 126 of Deacon to return the button and therefor the towing post controlled by the button to an initial position after the IOL is folded); wherein in response to an axial movement of the slidable button to the first distal position, the IOL towing post is transversely movable into the recess in response to movement of the spring and thereby exits the IOL compression channel after the IOL base adopts a compressed configuration (the towing post 132 with 134 would fold the IOL in figure 3 as per [0050]. From here, it is argued that the spring could push back on the button after a folding and implanting of an IOL occurs to return the mechanism of Deacon back to an initial position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring of Kanner into the device of Deacon to provide an automated return means for the slidable button of Deacon to allow it to return to its original position, as the spring does for the button of Kanner in [0045].
Claim(s) 7-8 and 14-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deacon (US Pub No.: 2015/0342726) in view of Zacher (US Pub No.: 2018/0368971).
Regarding claim 7, Deacon would teach the IOL compression device of claim 1. However, Deacon alone would not teach an instance wherein: the slidable button further comprises a second post having a first end coupled to a proximal portion of the slidable button, wherein the second post is coupled to the slidable button at a first distance from the IOL base towing post such that when the IOL base towing post contacts the distal inner edge of the IOL base, the second post is proximally adjacent to a trailing haptic of the of the IOL base.
Instead, Zacher an instance wherein the slidable button further comprises a second post having a first end coupled to a proximal portion of the slidable button (Zacher teaches part 70 comprising parts 72 and 74. Here, these members would constitute a second post. These members can be integrated with the slidable button of Deacon via interfacing with part 128 that directly interfaces with said button in [0050]), wherein the second post is coupled to the slidable button (while parts 72 and 74, being parts of part 70, is connected to a slidable beam 36 in figure 2, these parts could be attached to the slidable member 104 of Deacon) at a first distance from the IOL base towing post (the post of Zacher could be spaced apart from the post of Deacon) such that when the IOL base towing post contacts the distal inner edge of the IOL base (when part 134 is contacting the iOL in figure 6), the second post is proximally adjacent to a trailing haptic of the IOL base (which would be the opposite end of the IOL); wherein in response to an axial force applied to the second post toward the distal end of the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL contacting parts of Zacher into the device of Deacon for the purpose of providing an interface to an IOL that would interface with the top and bottom of the IOL (as shown in how parts 72 and 74 compress towards each other in figures 4A-4C). This connection is taken to be beneficial toward the device of Deacon as this would allow for a plurality of connections to an IOL provide additional stability to guide said IOL during an implantation. 
Regarding claim 8, Deacon in view of Zacher would teach the IOL compression device of claim 7, wherein Zacher would teach: the second post further comprises a hinge adapted to fold laterally in response to contacting a plunger tip moving axially through the compression channel (shown in figures 4A-4C, wherein the distances between 72 and 74 would compress towards each other when traveling through a compression channel 56, with a hinge therefor disclosed in [0046]), the second post thereby configured to exit the tapered compression channel (shown in figure 4C. The second post would be able to enter and then exit the tapered compression channel of Deacon if the post is pulled back within Deacon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL contacting parts of Zacher into the device of Deacon for the purpose of providing an interface to an IOL that would interface with the top and bottom of the IOL (as shown in how parts 72 and 74 compress towards each other in figures 4A-4C). This connection is taken to be beneficial toward the device of Deacon as this would allow for a plurality of connections to an IOL provide additional stability to guide said IOL during an implantation. 
Regarding claim 14, Deacon would disclose an IOL compression device (an IOL injector is disclosed in the abstract, compression of an IOL supports shown in figure 6 and [0046]), comprising: a housing having a proximal end and a distal end (the proximal end being the rightmost end in figure 1 and the leftmost end being the distal end), and a beam track disposed on a first side of the housing (being the guide section 116 in [0047], which is depicted as being a slight opening to which a beam may be able to fit through); a tapered IOL compression channel disposed within the housing and having a longitudinal axis extending from the proximal end to the distal end (being the channel that holds the IOL shown in figure 3 and 6, with figure 6 showing a compression of the IOL with a tapered configuration); a slidable beam movably coupled within the beam track, the slidable beam axially slidable therein between a proximal position and a first distal position (figures 2 and 7 show a slider part 104 that slide proximally and distally as shown by the placement of 104 in figures 2 and 7), the beam track having a longitudinal axis substantially aligned with and adjacent to the tapered IOL compression channel (the track with the slider are axially aligned with the IOL compression channel as per figures 2 and 7), the slidable beam having: an IOL base towing post having a first end coupled to a distal portion of the slidable beam and a second end adapted to contact a distal inner edge of an IOL base when the IOL base is in the compression channel (figure 2 part 132 with a protrusion 134) having a first end coupled to the sliding member (as per [0050].  Part 134 would interface with an IOL edge as per [0050]); the slidable beam is adapted to slide axially within the beam track toward the distal end of the housing (part 126 will slide distally along the track 116); the IOL towing post is adapted to pull the IOL base through the IOL compression channel toward the distal end of the housing (distal movement of part 104 would lead to the IOL traveling through the tapered channel in figure 7); and in response to contacting an interior surface of the IOL compression channel, the IOL base is adapted to adopt a compressed configuration (part 134, which is attached to part 132, would fold the IOL, with part 139 that is in the IOL compression channel in figure 6, would also fold the IOL in [0050]).
However, Deacon does not teach an instance including a second post having a first end coupled to a proximal portion of the slidable beam, wherein the second post is coupled to the slidable beam at a first distance from the IOL base towing post such that when the IOL base towing post contacts the distal inner edge of the IOL base, the second post is proximally adjacent to a trailing haptic of the IOL base; wherein in response to an axial force applied to the second post toward the distal end of the housing.
Instead, Zacher (US Pub No.: 2018/0368971) a second post having a first end coupled to a proximal portion of the slidable beam (Zacher teaches part 70 comprising parts 72 and 74. Here, these members would constitute a second post), wherein the second post is coupled to the slidable beam (while parts 72 and 74, being parts of part 70, is connected to a slidable beam 36 in figure 2, these parts could be attached to the slidable member 104 of Deacon) at a first distance from the IOL base towing post (the post of Zacher could be spaced apart from the post of Deacon) such that when the IOL base towing post contacts the distal inner edge of the IOL base (when part 134 is contacting the IOL in figure 6), the second post is proximally adjacent to a trailing haptic of the IOL base (which would be the opposite end of the IOL); wherein in response to an axial force applied to the second post toward the distal end of the housing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL contacting parts of Zacher into the device of Deacon for the purpose of providing an interface to an IOL that would interface with the top and bottom of the IOL (as shown in how parts 72 and 74 compress towards each other in figures 4A-4C). This connection is taken to be beneficial toward the device of Deacon as this would allow for a plurality of connections to an IOL provide additional stability to guide said IOL during an implantation. 
Regarding claim 15, Deacon in view of Zacher would teach the IOL compression device of claim 14, wherein Deacon teaches: the beam track further comprises a second distal position distal to the first distal position (as part 116 extends distally from part 126 in figure 2, there is taken to be a plurality of distal positions along part 116); the slidable beam is further axially slidable to the second distal position (as part 126 is slidable to a distal position, the means that part 126 interfaces to part 116, which is assumed to be beamlike given the shape of 116); and a portion of the beam track between the first distal position and the second distal position comprises a well sized to receive the slidable beam (as part 116 appears to be an opening in figure 2, said opening would receive a part of 126 that would then allow for part 126 to part 128 in figure 3); wherein in response to a further axial movement of the slidable beam to the second distal position: the slidable beam is adapted to enter the well (as per figure 3 and [0050], movement of part 126 would cause a movement of part 128, which appears to be a beam in figure 3, that is within a well in figure 3); and the IOL base towing post is configured to exit the tapered IOL compression channel after the IOL base adopts the compressed configuration (IOL towing post 132 would exit the compression channel in figure 6 as the towing post 132 is assumed to be able to move backwards and forwards such that it can return to part 144 in figure 2 after moving into the tapered channel of figure 6).
However, Deacon does not teach an instance wherein the second post is configured to exit the tapered compression channel. Instead, Zacher does disclose an second post that is configured to exit the tapered compression channel (being in figures 4A-4C, wherein a movement of the second post part 70 comprising parts 72 and 74 that is disclosed as moving within a tapered channel 56 and exiting in figure 4C. As a proximal and distal movement of part 70 is allowed, part 70 would be able to exit the tapered compression channel of Deacon in at least one side of the channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL contacting parts of Zacher into the device of Deacon for the purpose of providing an interface to an IOL that would interface with the top and bottom of the IOL (as shown in how parts 72 and 74 compress towards each other in figures 4A-4C). This connection is taken to be beneficial toward the device of Deacon as this would allow for a plurality of connections to an IOL provide additional stability to guide said IOL during an implantation. 
Regarding claim 16, Deacon in view of Zacher teach the IOL compression device of claim 14, wherein Deacon teaches: the inner edge of the IOL base further comprises a groove disposed within the circumference of the inner edge and the second end of the IOL base towing post has a size and shape adapted to insert into the groove in the distal inner edge of the IOL base (as per [0050] and shown in figure 3, the IOL base towing post has a protrusion 134 that would insert within a grove of the IOL formed by the haptic, shown in figure 3).
Regarding claim 17, Deacon in view of Zacher teach the IOL compression device of claim 14, wherein Deacon teaches: the distal inner edge of the IOL base further comprises a notch and the second end of the IOL base towing post has a size and shape adapted to insert into the notch (as per [0050] and shown in figure 3, the IOL base towing post has a protrusion 134 that would insert within an opening of the IOL formed by the haptic, shown in figure 3. This opening is considered to be a notch).
Regarding claim 18, Deacon in view of Zacher would teach the IOL compression device of claim 14, wherein Deacon teaches the IOL compression device is adapted to be fixedly disposed within or removably disposed within an IOL injector (the IOL compression device is disclosed within an IOL injector as the device of figures 2-7 is used to inject an IOL into a patient body.  The compression means is taken to be fixedly disposed within the injector).
Regarding claim 19, Deacon in view of Zacher would teach the IOL compression device of claim 18, wherein Deacon teaches that the IOL injector (disclosed in the abstract) comprises: an injector body (shown in figure 1) having: a main body having a proximal end and a distal end (being the main body 102 in figure 1, with the distal end being the leftmost end and the proximal end being the rightmost end); a nozzle (being in [0047] with parts 109, 111, and 113, that all can be argued as being part of a nozzle) having a proximal end and a distal end, the proximal end of the nozzle coupled to the distal end of the main body (the proximal end being at part 112 with the distal end being at part 109 such that the distal end of 102 would interface with part 113); the nozzle having an IOL storage location configured to house an uncompressed IOL (part 114 in figure 2 and [0047]), and an IOL dwell location distal to the IOL storage location (part 111, which is more distal with respect to part 114 within the nozzle defined above could be considered a dwell as there would be an open space for the IOL to reside in before implantation occurs); a bore having a longitudinal axis extending from the proximal end of the main body to the distal end of the nozzle (figure 1 part 154, disclosed as being a housing in [0053]); and a plunger movably coupled within the injector body and aligned within the bore (plunger 106 with the driver 110 in [0053]), the plunger having a plunger tip adapted to contact an IOL (in [0051], the plunger driver 110 interfaces with a proximal rod portion 142 that interfaces with an IOL via part 146 on the rod. As such, the rod portion with part 146 would constitute a plunger tip as it is driven by the plunger).
Regarding claim 20, Deacon in view of Zacher teach the IOL compression device of clam 19, wherein Deacon teaches the IOL compression device is disposed within the nozzle (compression of the IOL occurs within the nozzle in figure 6, with a specific compression device 139 as well as previously cited parts 132 and 134 residing in the nozzle portion of the device)..
Regarding claim 21, Deacon in view of Zacher teach the IOL compression device of claim 19, wherein Deacon teaches the IOL compression device is configured such that: the IOL base is in an IOL storage location when the button is at the proximal position (the IOL would initially be in the IOL storage location cited above when the button is in the most proximal position as the IOL would be in part 114 in figure 2 before part 104 would move the IOL distally); and the IOL base is in the dwell location when the button is at the first distal position (distal movement of part 104 would move the IOL distally toward part 111).
Regarding claim 22, Deacon in view of Zacher teach the IOL compression device of claim 19, wherein Deacon teaches: the tapered IOL compression channel is coupled to and aligned with the bore; and the plunger is axially movable through the tapered IOL compression channel (best shown in figure 7, where the plunger, here labeled as part 106, extends through part 109 to expel the IOL 10. Here, part 106 would need to be aligned with the bore and compression channel of the device to allow for the plunger to move through the device of figure 7); the slidable beam is adapted to slide axially within the beam track to a first distal position (the slidable beam with the slidable button 104 of Deacon is taken to move backwards and forwards from figure 2 to figure 7 and vise versa as a specific locking means is not disclosed); the IOL towing post is adapted to pull the IOL base toward the distal end of the nozzle (part 132 with protrusion 134 in [0050] would push the IOL from part 114, shown in figure 2, into part 111 in figure 6, which is toward the distal end of the nozzle); and in response to contacting an interior surface of the IOL compression channel, the IOL base is adapted to adopt a compressed configuration (when the IOL contacts part 139 that is in part 111 in figure 6, compression of the IOL occurs as per [0050]).
From here, Deacon in view of Zacher would teach an instance wherein in response to an axial movement of the plunger toward the distal end of the nozzle: the plunger tip is adapted to contact the second post (the plunger tip of Deacon 146 could contact the second post of Zacher. Additionally, the plunger tip of Deacon would eventually contact part 139 of Deacon in figure 6, which would fold an IOL like the second post of Zacher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL contacting parts of Zacher into the device of Deacon for the purpose of providing an interface to an IOL that would interface with the top and bottom of the IOL (as shown in how parts 72 and 74 compress towards each other in figures 4A-4C). This connection is taken to be beneficial toward the device of Deacon as this would allow for a plurality of connections to an IOL provide additional stability to guide said IOL during an implantation. 
Regarding claim 23, Deacon in view of Zacher teach the IOL compression device of claim 22, wherein: a portion of the beam track between the first distal position and the second distal position comprises a well sized to receive the slidable beam (the track part 116 is an opening to which a part of 126 would have to interface to); wherein in response to a further axial movement of the plunger toward the distal end of the nozzle: the slidable beam is adapted to enter the well (the slidable beam is taken to be in the well in [0050] as the plunger is passing through the slider elongate member 128 in [0050]).
However, Deacon alone does not teach an instance wherein in response to a further axial movement of the plunger toward the distal end of the nozzle: the slidable beam is adapted to enter the well; the IOL base towing post and the second post are adapted to exit the tapered IOL compression channel after the IOL base adopts the compressed configuration; and the plunger tip is adapted to contact the IOL base, such that the plunger is adapted to axially advance the IOL to exit the distal end of the nozzle.
Instead, Zacher would teach an instance wherein the IOL base towing post and the second post are adapted to exit the tapered IOL compression channel after the IOL base adopts the compressed configuration (as per [0050] of Deacon, during the second step of the insertion process, the plunger would pass through the slider elongate member, with [0051] disclosing the plunger tip contacting the IOL to further advance it. As such, the first post of Deacon would be able to exit the compression channel after a compression of the IOL occurs as it is no longer required during the IOL implantation process.  Here, as Zacher is brought in to teach the second post, the second post of Zacher should also be able to leave the compression channel as it is also no longer required during the implantation process); and the plunger tip is adapted to contact the IOL base, such that the plunger is adapted to axially advance the IOL to exit the distal end of the nozzle (as per [0050]-[0051] of Deacon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IOL contacting parts of Zacher into the device of Deacon for the purpose of providing an interface to an IOL that would interface with the top and bottom of the IOL (as shown in how parts 72 and 74 compress towards each other in figures 4A-4C). This connection is taken to be beneficial toward the device of Deacon as this would allow for a plurality of connections to an IOL provide additional stability to guide said IOL during an implantation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US Pub No.: 2009/0171366) discloses an IOL injector with a member that appears to be a post in part 97 of figure 1. Wu (US Pub No.: 2020/0197168) discloses an IOL folding device with a button and spring interface in [0011]-[0013].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774